
	

114 HRES 118 IH: Recognizing the significance of the 68th anniversary of the signing of Executive Order 9066 by President Franklin D. Roosevelt and supporting the goals of the Japanese American, German American, and Italian American communities in recognizing a National Day of Remembrance to increase public awareness of the events surrounding the restriction, exclusion, and incarceration of individuals and families during World War II.
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 118
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Takano (for himself, Ms. Chu of California, Mr. Grayson, Mr. Grijalva, Mr. Honda, Ms. Matsui, Mr. McDermott, Ms. Speier, Mr. Swalwell of California, Mr. Kilmer, Ms. Bordallo, Mr. Takai, Mr. Vargas, Mr. Becerra, Ms. Moore, Mr. Rangel, Ms. Lee, Mr. McGovern, Mr. DeSaulnier, and Ms. Maxine Waters of California) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the significance of the 68th anniversary of the signing of Executive Order 9066 by
			 President Franklin D. Roosevelt and supporting the goals of the Japanese
			 American, German American, and Italian American communities in recognizing
			 a National Day of Remembrance to increase public awareness of the events
			 surrounding the restriction, exclusion, and incarceration of individuals
			 and families during World War II.
	
	
 Whereas President Franklin Delano Roosevelt signed Executive Order 9066 on February 19, 1942, which authorized the exclusion of 120,000 Japanese Americans and legal resident aliens from the west coast of the United States and the incarceration of United States citizens and legal permanent residents of Japanese ancestry in incarceration camps during World War II;
 Whereas the freedom of Italian Americans and German Americans was also restricted during World War II by measures that branded them enemy aliens and included required identification cards, travel restrictions, seizure of personal property, and incarceration;
 Whereas President Gerald Ford formally rescinded Executive Order 9066 on February 19, 1976, in his speech, “An American Promise”;
 Whereas Congress adopted legislation which was signed by President Jimmy Carter on July 31, 1980, establishing the Commission on Wartime Relocation and Internment of Civilians to investigate the claim that the incarceration of Japanese Americans and legal resident aliens during World War II was justified by military necessity;
 Whereas the Commission held 20 days of hearings and heard from over 750 witnesses on this matter and published its findings in a report entitled “Personal Justice Denied”;
 Whereas the conclusion of the commission was that the promulgation of Executive Order 9066 was not justified by military necessity, and that the decision to issue the order was shaped by “race prejudice, war hysteria, and a failure of political leadership”;
 Whereas Congress enacted the Civil Liberties Act of 1988, in which it apologized on behalf of the Nation for “fundamental violations of the basic civil liberties and constitutional rights of these individuals of Japanese ancestry”;
 Whereas President Ronald Reagan signed the Civil Liberties Act of 1988 into law on August 10, 1988, proclaiming that day to be a “great day for America”;
 Whereas the Civil Liberties Act of 1988 established the Civil Liberties Public Education Fund, the purpose of which is “to sponsor research and public educational activities and to publish and distribute the hearings, findings, and recommendations of the Commission on Wartime Relocation and Internment of Civilians so that the events surrounding the exclusion, forced removal, and incarceration of civilians and permanent resident aliens of Japanese ancestry will be remembered, and so that the causes and circumstances of this and similar events may be illuminated and understood”;
 Whereas Congress adopted the Wartime Violation of Italian Americans Civil Liberties Act, which was signed by President Bill Clinton on November 7, 2000, and which resulted in a report containing detailed information on the types of violations that occurred, as well as lists of individuals of Italian ancestry that were arrested, detained, and incarceration;
 Whereas the Japanese American community recognizes a National Day of Remembrance on February 19th of each year to educate the public about the lessons learned from the incarceration to ensure that it never happens again;
 Whereas H.R. 1492 (Public Law 109–441) was passed by Congress and signed into law in 2006, to allow the Government to identify and acquire sites used to confine Japanese Americans during World War II, in order to preserve and maintain these historic locations for posterity and inspire new generations of Americans to work for justice while demonstrating the Nation’s commitment to equal and fair treatment for all; and
 Whereas the Day of Remembrance provides an opportunity for all people to reflect on the importance of political leadership and vigilance and on the values of justice and civil rights during times of uncertainty and emergency: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the historical significance of February 19, 1942, the date Executive Order 9066 was signed by President Roosevelt, restricting the freedom of Japanese Americans, German Americans, and Italian Americans, and legal resident aliens through required identification cards, travel restrictions, seizure of personal property, and incarceration; and
 (2)supports the goals of the Japanese American, German American, and Italian American communities in recognizing a National Day of Remembrance to increase public awareness of these events.
			
